Citation Nr: 1533828	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  09-30 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to an increased disability ratings for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent prior to August 14, 2010; 50 percent from August 14, 2010 to November 26, 2012; and 70 percent from November 27, 2012.

2. Whether new and material evidence has been received to reopen a claim of service connection for ulcerative colitis.

3. Entitlement to service connection for ulcerative colitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from September1969 to May 1971.

This appeal is before the Board of Veterans' Appeals (Board) from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). This appeal was previously remanded by the Board in December 2013 to provide the Veteran with a hearing.

The Veteran testified in support of these claims during a videoconference hearing held at the RO before the undersigned Veterans Law Judge in December 2014.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for ulcerative colitis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.





FINDINGS OF FACT

1. During a December 2014 videoconference hearing, the Veteran specifically withdrew the issue of entitlement to increased ratings for PTSD.

2. The Veteran was informed of a March 2004 denial of a claim of service connection for ulcerative colitis but did not appeal. 

3. Newly-submitted evidence raises a reasonable possibility of substantiating the claim of service connection for ulcerative colitis.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran of the issue of entitlement to increased ratings for PTSD. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2. The March 2004 rating decision denying the claim for service connection for ulcerative colitis is final based on the evidence then of record. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2014).

3. New and material evidence since the March 2004 decision has been submitted to allow the reopening of this claim. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. An appeal may be withdrawn in writing or in testimony at a hearing. 38 C.F.R. § 20.204. In this case, the Veteran, during his testimony at the December 2014 videoconference hearing, withdrew the issue of entitlement to increased ratings for PTSD; hence, there remain no allegations of errors of fact or law for appellate consideration as it relates to this issue. Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed without prejudice.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. Because the petition to reopen the claim for entitlement to service connection for sleep apnea is being granted, any error related to the VCAA with respect to this issue is harmless. See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009). 

The AMC substantially complied with the Board's December 2013 remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). The AMC scheduled the Veteran for a videoconference hearing with the Board. The AMC has complied with the Board's instructions.

New and Material Evidence 

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits. See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996). In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The threshold for determining whether new and material raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies. See Justus v. Principi, 3 Vet. App. 510, 513 (1992). The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312 (1999). If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the Veteran's claim in light of all the evidence. Justus, 3 Vet. App. at 512.

The RO previously denied service connection for sleep apnea in March 2004, finding that the Veteran's service treatment records did not show treatment for ulcerative colitis and that there was no link between his current ulcerative colitis and his active military service. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

New evidence received subsequent to the March 2004 rating decision includes an undated Louisiana Department of Veterans Affairs Medical Report of Examination or Treatment, bills from Methodist Hospital appearing to be from 1975, private treatment records from 2003, and additional statements from the Veteran. The undated medical report and the bills from Methodist Hospital show treatment for ulcerative colitis within at least four years of the Veteran's separation from active military service. And the undated medical report notes an initial episode of colitis in May 1971, the month that the Veteran separated from active military service. The Board finds that the new evidence received since the March 2004 rating decision is material to reopen a claim of service connection for ulcerative colitis. 

In Bernard v. Brown, 4 Vet. App. 384, 392 (1993), the United States Court of Appeals for Veterans Claims (Court) held that claims to reopen previously and finally denied claims, implicated both the question of whether there is new and material evidence to reopen the claim and the question of whether, upon such reopening, the claimant is entitled to the requested benefits. Therefore, the "matter" over which the Board has jurisdiction under 38 U.S.C.A. § 7104(a) is the Veteran's claim of entitlement to VA benefits. This claim requires further development and will be remanded to the AOJ.


ORDER

The appeal for the issue of entitlement to increased ratings for PTSD is dismissed.

The application to reopen a claim of entitlement to service connection for ulcerative colitis is granted and to this extent only the appeal is allowed.


REMAND

A VA medical opinion is required in resolving the question of whether the Veteran's complaints of stomach troubles in April 1971 are related to his current diagnosis of ulcerative colitis.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to submit the original copies of his 1975 Methodist Hospital receipts, scan these into the record to produce a legible duplicate and return the originals to the Veteran. 

2. Schedule the Veteran for a VA medical examination to determine the nature and etiology of his ulcerative colitis. The claims folder must be made available to and reviewed by the examiner.

The issue for the Board's resolution is whether the Veteran's ulcerative colitis had its onset during military service or is otherwise related to the Veteran's military service. While the entire claims folder must be reviewed, the examiner is directed to the following evidence:

*In April 1971, the Veteran was seen multiple times in service for stomach complaints, including nausea and chills. The Veteran had at least four negative malaria tests. It was thought that he had a viral illness or dengue fever. 

*The Veteran was discharged from active military service in May 1971. 

*The Veteran submitted an undated Louisiana Department of Veterans Affairs Medical Report of Examination or Treatment reporting that his initial episode of colitis was in May 1971, he had multiple recurrences since - 3 months, an exacerbation beginning in October 1974, and was seen and hospitalized January 4, 1975 through January 15, 1975.

*The Veteran testified that his stomach symptoms continued in the same manner as they had in service until his diagnosis in 1974. 

*The Veteran contends that his Methodist Hospital receipts show treatment for ulcerative colitis in 1975.

*The Veteran has been treated by VA for ulcerative colitis since at least 2009.

In order for the Board to conduct a legally accurate review, the examiner is requested to express an opinion as to the following questions in sequence and FULLY STATE THE FACTUAL BASIS UPON WHICH THE OPINION IS GIVEN:

The examiner is asked to determine whether the Veteran's ulcerative colitis had its onset during military service or is otherwise related to the Veteran's military service.

THE EXAMINER IS ADVISED that she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained her findings and opinion.

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT.

3. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. THEN readjudicate the claim. If the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the claimant and his representative the requisite period of time to respond. The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


